Gunter, Justice.
Appellant has come here for review of his conviction for armed robbery. The transcript of the trial shows that the victim of the robbery, who had previously known appellant, identified appellant as the perpetrator of the crime. Shortly after the robbery was committed law enforcement officers went to appellant’s home, found appellant there, and a search produced the victim’s wallet and other items taken during the armed robbery.
Appellant’s defense at trial was that he had procured the wallet and other items from his backyard where he had observed three males hiding them shortly before the officers had arrived at his house.
The members of the jury obviously believe the testimony of the victim and that of the officers, and they did not believe the rather implausible testimony of the appellant.
The appellant has enumerated seven errors alleged to have been committed in the trial court. We have reviewed the record and the transcript. All seven enumerated errors are without merit, and they do not deserve treatment in this opinion.

Judgment affirmed.


All the Justices concur.